Citation Nr: 0925946	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1977 and from June 1979 to August 1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied the benefits sought on 
appeal.

This matter was previously remanded by the Board for 
additional development in May 2006.

In a May 2009 rating decision, the RO granted service 
connection for a chronic back disorder and chronic maxillary 
sinusitis, issues that had been on appeal to the Board at the 
time of the May 2006 remand.  As such, no further appellate 
consideration of these issues is warranted at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development with respect to the issue of service 
connection for bilateral hearing loss is required.

Service treatment records reflect that the Veteran's hearing 
appeared to worsen during service.  On the Veteran's 
enlistment examination in July 1969, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
5
0
5
5

At the time of the Veteran's first separation from service in 
February 1977, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
10
0
0
20
20

After the Veteran returned to active service in August 1979, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
20
30

Finally, at the time of the Veteran's retirement examination 
in June 1988, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
25
LEFT
5
0
0
35
35

Audiometric testing in May 2002 noted bilateral mild high-
frequency hearing loss.

The Veteran was afforded a VA examination in February 2009.  
The examiner did not have access to the claims file.  The 
Veteran reported that during service he flew in the back of 
aircraft with ear protection.

On physical examination, puretone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
50
50
LEFT
5
5
10
55
45

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

The examiner diagnosed normal to moderate bilateral 
sensorineural hearing loss.  With respect to the etiology of 
the Veteran's hearing loss, the examiner stated, "It is 
important to note that I did not have access to his C-file 
today.  However, based on his history of noise exposure while 
flying in planes it can not be ruled out as a contributing 
factor at this time."

Pursuant to the Board's remand of this case in May 2006, the 
claims file was to be made available to the examiner so that 
he could provide an opinion as to whether or not hearing loss 
was related to active service.  However, as noted in the 
examiner's opinion, the claims file was not made available 
for review.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).

Given the examiner's notation that the claims file was not 
reviewed, and given the speculative nature of the examiner's 
opinion, the matter should be remanded so that the examiner 
may review the claims file and provide a more detailed 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request a medical 
opinion from the VA examiner who conducted 
the Veteran's February 2009 VA 
examination.  The claims file must be made 
available to the examiner for review.  The 
examiner should review the claims file and 
state whether the currently diagnosed 
bilateral hearing loss is at least as 
likely as not etiologically related to 
active service.

The examiner should review the entire 
record prior to formulating an opinion, 
and provide a complete rationale for all 
opinions offered.  A notation to the 
effect that the claims file was reviewed 
should be included in the report.  If the 
examiner is unable to render an opinion as 
to the etiology, he should so state and 
indicate the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss.  All indicated tests and 
studies should be accomplished, and the 
examiner should comply with the 
instructions above, to include review of 
the claims file, and render an opinion as 
to whether it is at least as likely as not 
that the Veteran's current bilateral 
hearing loss had its onset in or is 
otherwise related to service.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the claims 
file was reviewed by the examiner, and 
whether the examiner has responded to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2008).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran should be furnished an SSOC and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




